03/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0642



                             No. DA 21-0642


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JENNIFER RENEE SKAW,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 11, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  March 11 2022